Title: To Thomas Jefferson from George Elliott, 22 March 1781
From: Elliott, George
To: Jefferson, Thomas



Petersburg March 22d: 1781
May It Please your Excellency

I have to Inform you That I have By the Barons Orders Deliverd in the Neighbourhood of Lyons Creek Near Hog Island Thirty two  Good Horses fitt for any Service, to a Man Appointed to take Cair of them till Call’d for by the Marquis. I Shall Start from Petersburg for the Same Place on Monday Next Twenty Odd more but give me leive to Inform you that I think it is Absolutely Necessary for Commissioners to be Appointed to revalue them in the Neighbourhood of Petersburg or Lyons Creek as those Horses are Valued to three times their true worth. One Guilding worth About £10,000 Valued to £35,000 and those Horses I fear if Sent down may be made Use of and Never be revalued. The People will Also Complain and think themselves Greatly Injured if their horses is Carried from Brunswick to Wmsburg. or that Neighbourhood, and Aledge the horses wair Missused, and I wish they might have nothing unreasonable to Complain of. They will be on Wednesday at Harrisons Tavern near Lyons Creek.
I was Directed to Receive the waggons Orderd to be furnish’d by the Different Counties for the Use of the Publick One of Which have been Sent in and refus’d not Being fitted as I think Necessary. Another is nearly ready but its a dispute With the People whether I have aright to Receive them or not the Law Directing them to be deliverd to the Lieutenant Colonel of Each County and their Remain for your Particular Order. The waggons are fitted with Shuck Collars which is of Little Use. The Law being Silent in Respect to that Matter, Causes the People to think they are Justifiable in Delivering them with Such. If you think Proper they Should be received With Such Please to Direct as also Giving me a Proper Authority to Receive them. I am Respectfully yr. Excellencys Obedt. Humb. Servant,

Geo: Elliott

